DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/21/2022 and 07/21/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,380,470. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting Rejection, set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 1-6 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially estimating the electrical parameter value of the reluctance actuator using the at least one of the measurement of the current or the measurement of the voltage; and updating the stored estimate of the electrical parameter value of the reluctance actuator based on the estimation of the electrical parameter value of the reluctance actuator. The closest prior art references of record are Songatikamas et al. U.S. Patent Application 2018/0090253 (hereinafter “Songatikamas”), Delbaere et al. European Patent Document EP 2148339 B1 (hereinafter “Delbaere”), Ledain International Patent Document WO 2017027792 A1 (hereinafter “Ledain”), Chen et al. U.S. Patent Application 2018/0080800 (hereinafter “Chen”), Harley et al. U.S. Patent Application 2015/0130730 (hereinafter “Harley”), Creary et al. U.S. Patent Application 2020/0389114 (hereinafter “Creary”), Garg et al. U.S. Patent Application 20200389114 (hereinafter “Garg”), Frescas et al. U.S. Patent Application 2018/0120938 (hereinafter “Frescas”), Bodenstein U.S. Patent Application 2017/0139405 (hereinafter “Bodenstein”), Helle German Patent Document DE 102008027720 A1 (hereinafter “Helle”), and Czimmek et al. Japanese Patent Document JP 2001095290 A (hereinafter “Czimmek”). Regarding claim 1, Songatikamas teaches a method of controlling a force applied by a reluctance actuator (refer to [0021]), comprising: receiving an intended force output (i.e. reluctance force Frel)(fig.1A)(refer also to [0042]) to be applied by the reluctance actuator (refer to fig.1A); obtaining from a correlator component (refer to [0041] and [0042]), based at least on the intended force output and a stored estimate of an electrical parameter value of the reluctance actuator (refer to [0041] and [0042]), an input parameter (i.e. coil voltage)(refer to [0041] and [0042]) to be applied to the reluctance actuator (refer to [0041] and [0042]); actuating the reluctance actuator by applying the input parameter to the reluctance actuator to cause an actuation of the reluctance actuator (refer to [0041] and [0042]); obtaining at least one of a measurement of a current or a measurement of a voltage in the reluctance actuator during the actuation (refer to [0036]), however Songatikamas does not teach estimating the electrical parameter value of the reluctance actuator using the at least one of the measurement of the current or the measurement of the voltage; and updating the stored estimate of the electrical parameter value of the reluctance actuator based on the estimation of the electrical parameter value of the reluctance actuator. Delbaere teaches estimating the electrical parameter value of the reluctance actuator using the at least one of the measurement of the current or the measurement of the voltage (refer to claim 9). However, Delbaere does not teach updating the stored estimate of the electrical parameter value of the reluctance actuator based on the estimation of the electrical parameter value of the reluctance actuator. Ledain teaches updating the stored estimate of the electrical parameter value of the reluctance actuator based on the estimation of the electrical parameter value of the reluctance actuator (refer to page 10 step 53). However, it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Songatikamas to arrive at the claimed invention. Chen, Harley, Creary, Garg, Frescas, Bodenstein, Helle, and Czimmek all teach similar devices; however, it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Songatikamas, Delbaere, Ledain, Chen, Harley, Creary, Garg, Frescas, Bodenstein, Helle, and/or Czimmek to arrive at the claimed invention. Claims 2-6 are allowed based on their dependency on claim 1 above.	Claims 7-14 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 7, especially update the correlator component based on the monitored voltage and the monitored current in the reluctance actuator during the actuation. Regarding claim 7, Songatikamas teaches a haptic actuator (i.e. touch sensitive screen 100)(fig.1A) comprising: a reluctance actuator (implicit) including: a metallic plate (i.e. attraction plate 106)(fig.1A); and an electromagnet (i.e. electromagnet 109)(fig.1A) positioned adjacent to the metallic plate (implicit); and control electronic components including: a correlator component (refer to [0041] and [0042]); a driver component (refer to [0041] and [0042]) operably linked with the electromagnet (implicit); and an estimation component (refer to [0036]); wherein the control electronic components are operable to: receive a force trajectory (i.e. reluctance force Frel)(fig.1A)(refer also to [0042]); determine an input parameter for the driver component using the force trajectory with the correlator component (refer to [0041] and [0042]); apply the input parameter to the driver component to cause an actuation of the reluctance actuator (refer to [0041] and [0042]); monitor, by the estimation component, a voltage and a current in the reluctance actuator during the actuation (refer to [0036]), however Songatikamas does not teach update the correlator component based on the monitored voltage and the monitored current in the reluctance actuator during the actuation. Delbaere, Ledain, Chen, Harley, Creary, Garg, Frescas, Bodenstein, Helle, and Czimmek teach similar devices, however it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Songatikamas, Delbaere, Ledain, Chen, Harley, Creary, Garg, Frescas, Bodenstein, Helle, and/or Czimmek to arrive at the claimed invention.	Claim 15-20 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 15, especially using the measurement of the current in the reluctance actuator during the actuation to determine the feedback value of the electrical parameter value of the reluctance actuator. Regarding claim 15, Songatikamas teaches a method of control of a force applied by a reluctance actuator (refer to [0021]) that includes an electromagnet (i.e. electromagnet 109)(fig.1A) and a flexible metallic plate (i.e. plate 106)(fig.1A), comprising: receiving an intended force output (i.e. reluctance force Frel)(fig.1A)(refer also to [0042]); obtaining from a correlator component (refer to [0041] and [0042]), based on the intended force output and a stored value of an electrical parameter value of the reluctance actuator (refer to [0041] and [0042]), an input parameter (i.e. coil voltage)(refer to [0041] and [0042]); receiving, at a feedback controller, the input parameter and a feedback value of the electrical parameter value of the reluctance actuator (refer to [0036]); applying, by the feedback controller, an input drive value to a driver component (refer to [0041] and [0042]), the input drive value based on the input parameter and the feedback value of the electrical parameter value of the reluctance actuator (refer to [0041] and [0042]); applying, by the driver component, an output drive value to the electromagnet to actuate the reluctance actuator (refer to [0041] and [0042]); measuring a current in the reluctance actuator during the actuation (refer to [0036]), however Songatikamas does not teach using the measurement of the current in the reluctance actuator during the actuation to determine the feedback value of the electrical parameter value of the reluctance actuator. Delbaere, Ledain, Chen, Harley, Creary, Garg, Frescas, Bodenstein, Helle, and Czimmek teach similar devices, however it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Songatikamas, Delbaere, Ledain, Chen, Harley, Creary, Garg, Frescas, Bodenstein, Helle, and/or Czimmek to arrive at the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839